Citation Nr: 0729409	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for 
spondylolisthesis of L5-S1, residuals of L5-S1 laminectomy, 
discectomy and intervertebral partial fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from April 1971 to 
April 1975 and from June 1975 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
spondylolisthesis of L5-S1, residuals of L5-S1 laminectomy, 
discectomy and intervertebral partial fusion has been 
manifested by subjective complaints of pain, productive of no 
more than moderate limitation of motion, with no 
demonstration by competent clinical evidence of neurological 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
spondylolisthesis of L5-S1, residuals of L5-S1 laminectomy, 
discectomy and intervertebral partial fusion have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect from 
September 23, 2002 through September 25, 2003), Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an August 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected spondylolisthesis of L5-S1, residuals of L5-S1 
laminectomy, discectomy and intervertebral partial fusion.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim. 

This letter failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  The Board acknowledges that the RO failed 
to inform the veteran as to how an effective date would be 
assigned, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claim for an increased disability rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to be awarded an increased disability 
evaluation.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected spondylolisthesis of L5-S1, 
residuals of L5-S1 laminectomy, discectomy and intervertebral 
partial fusion, when combined under 38 C.F.R. § 4.25 results 
in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's spondylolisthesis of L5-S1, 
residuals of L5-S1 laminectomy, discectomy and intervertebral 
partial fusion.  One relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5292, a 20 percent rating applies for 
moderate limitation of motion.  Where the evidence reveals 
severe limitation of lumbar motion, a 40 percent rating is 
warranted.  

The veteran's claim for an increased rating was received in 
May 2003.  As such, the rating period for consideration on 
appeal is from May 2002.  

The Board notes that the veteran's VA outpatient treatment 
records reveal that, when seen in April 2002, the veteran 
complained of low back pain which radiated down both legs to 
his calves.  He indicated the pain was not relieved by 
oxycodone.  He reported the pain increased on prolonged 
standing, on use, and in cold temperature.  On VA examination 
in September 2003, the veteran's range of motion was limited 
by 10 degrees extension and he had back flexion to 45 
degrees.  Nonetheless, the VA examiner noted that the 
veteran's complaints of limitation of motion were due to 
tightness of the hamstrings upon flexion.  There was no 
sensory deficit and muscle strength was within normal limits.  

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion. However, even with consideration of 
additional functional impairment due to pain, there has been 
no demonstration by competent clinical evidence that the 
veteran's overall disability picture rises to the level of 
severe loss of motion such as to justify the next-higher 40 
percent evaluation under Diagnostic Code 5292.  For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion under 
Diagnostic Code 5292.  

Moreover, in view of the clinical findings noted in his VA 
treatment records, the criteria for a 40 percent rating under 
Diagnostic Code 5295 have also not been met, as a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 
(2002).  The consideration of pain is appropriate and 
conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 
percent rating for orthopedic manifestations of the veteran's 
spondylolisthesis of L5-S1, residuals of L5-S1 laminectomy, 
discectomy and intervertebral partial fusion is for 
application.

The Board has considered other alternative diagnostic codes, 
but as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected spondylolisthesis of L5-S1, residuals of L5-S1 
laminectomy, discectomy and intervertebral partial fusion.  
In the present case, there has been no demonstration of 
neurologic manifestations related to the lower extremities.  
The September 2003 VA examiner found that the veteran's 
complaints related to his legs were due to venous circulation 
of his legs, and not his spinal disorder, and the 
neurological examination was negative.  Thus, the veteran is 
not entitled to a separate 10 percent rating under Diagnostic 
Codes 8520, 8521, 8524, 8525 or 8526 for neurologic 
manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the chronic orthopedic and neurologic 
manifestations of the veteran's spondylolisthesis of L5-S1, 
residuals of L5-S1 laminectomy, discectomy and intervertebral 
partial fusion.  As discussed above, there is no basis for a 
disability evaluation in excess of 20 percent, nor is there a 
basis for a separate evaluation for neurological deficits.

From September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 and 5243 (2006)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  As 
previously noted, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome because the veteran 
has not experienced any incapacitating episodes.  Indeed, the 
record does not demonstrate incapacitating episodes requiring 
bed rest by a physician and treatment by a physician.  The 
veteran did not have a history of acute episodes of 
excruciating back pain or a history of flare-ups.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected 
spondylolisthesis of L5-S1, residuals of L5-S1 laminectomy, 
discectomy and intervertebral partial fusion for the period 
from September 26, 2003 under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation.  Indeed, there is no showing that forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less.  
While the veteran had decreased range of motion upon 
evaluation in July 2005, his forward flexion was to 70 
degrees and backward extension was to 10 degrees, albeit with 
pain.  Moreover, the VA examiner noted that the veteran's 
increased weight created mild limitation.  Similarly, there 
was no finding of favorable or unfavorable ankylosis of the 
entire thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing and tenderness 
upon palpation, but that there was no evidence of 
incoordination, weakness, or fatigability.  

The Board further acknowledges the veteran's pain complaints.  
However, as previously noted, VA treatment records show that 
the veteran has normal neurological and motor evaluation, 
without spasm or involuntary movements, atrophy, or abnormal 
gait.  

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period since 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  As discussed previously, the 
medical evidence demonstrates that the veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the veteran's 
service-connected spondylolisthesis of L5-S1, residuals of 
L5-S1 laminectomy, discectomy and intervertebral partial 
fusion.  Thus, he is not entitled to a separate, compensable 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 20 percent evaluation 
assigned throughout the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

ORDER

Entitlement to a disability evaluation in excess of 20 
percent for spondylolisthesis of L5-S1, residuals of L5-S1 
laminectomy, discectomy and intervertebral partial fusion is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


